DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 9,748,380. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
Claims 1 – 3 and 20 of the invention (fin structure, gate structure and S/D region) are taught by claim 1 of US 9,748,380.  The space described in the instant claims are equivalent to the air gap taught by claim 1 of US 9,748,380.  Similarly, the control electrode structure described in claim 20 is equivalent to the gate structure defined by claim 1 of US 9,748,380.  Claims 4 and 5 of the invention are taught by claims 2 and 3 respectively of US 9,748,380.  Claim 6 of the invention is equivalent to Claim 9 of US 9,748,380.  Claims 7 – 9 of the invention are taught by Claim 5 of US 9,748,380. Claim 10 of the invention is equivalent to Claim 6 of US 9,748,380.  Claims 11 and 12 of the invention are equivalent to Claims 4 and 7 respectively of US 9,748,380.  
Although the method claims of 13 – 19 are not taught by the Claims of US 9,748,380. However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the device claim limitations taught by the claims 1 – 11 of US 9,748,380 can be made by these method claims of the instant invention or conversely, the method claims 13 – 19 of the instant invention will result in the formation of device claimed in US 9,748,380.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,628,404. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
The method claims of 13 – 19 are all taught by the narrower limitations of the method claims 1 – 20 enumerated in US 10,628,404.  With respect to the device claims such as 1 – 12 and 20 of the current invention, it would have been obvious to one with ordinary skill in the art at the time of the invention that the limitations taught by the method claims of US 10, 628,404 will result in the device claimed in the instant invention. The space is equivalent to the air gap taught in US 10, 628,404.  Similarly, the control electrode structure described in claim 20 is equivalent to the gate structure defined by method claims of US 10, 628,404.
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.  As described in the double patenting rejections, the instant claims are very broad and are definitely taught by the more narrow claims of both US 9,748,380 and US 10, 628,404 based on one – way determination of obviousness and consideration of all claim limitations.  A nonstatutory double patenting rejection is appropriate for the instant claims since where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The Examiner, therefore, maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 17, 2022